Citation Nr: 0410224	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to November 
1967.     

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision in which the RO denied a 
rating in excess of 50 percent for the veteran's PTSD, and denied 
service connection for hypertension, claimed as secondary to the 
veteran's service-connected PTSD.  The veteran filed a notice of 
disagreement (NOD) in April 2003, a statement of the case (SOC) 
was issued later that month, and the RO received the veteran's 
substantive appeal that same month.  

In his May 2003 statement, the veteran withdrew his claim for 
service connection for hypertension, claimed as secondary to his 
service-connected PTSD.  As such, the only remaining issue before 
the Board is that noted on the title page of this decision.  


FINDINGS OF FACT

1. All notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

2. The veteran's PTSD is manifested, primarily, by anxiety, panic 
attacks, hypervigilance, sleep disturbance (to include 
nightmares), and periodic irritability; these symptoms reflect 
occupational and social impairment with no more than reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for service-
connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

Through the May 2003 supplemental SOC (SSOC), April 2003 SOC, and 
the RO's letters of February 2003, the RO notified the veteran and 
his representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with his appeal, 
and the bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the information 
and evidence needed to support his claim.  Pursuant to the May 
2003 SSOC, April 2003 SOC, and the RO's February 2003 letters, the 
veteran and his representative also have been afforded various 
opportunities to present evidence and argument in support of the 
veteran's claim.  

The Board also notes that the RO sent two letters to the veteran 
in February 2003, and that one of these letters, in particular, 
requested that the veteran provide authorization to enable it to 
obtain any outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, other 
federal records, and employment records, as well as requested that 
the veteran submit any evidence in his possession.  In the other 
February 2003 letter, the RO also referred to the above-mentioned 
information with which the veteran could substantiate his claim, 
and of the opportunity to submit additional evidence.  Through 
these letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R.    § 3.159(b)).

The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by the VA that the claimant 
provide any evidence in the claimant's possession that pertains to 
this claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to the 
VCAA be provided
"at the time" that, or "immediately after," the Secretary receives 
a complete or
substantially complete application for VA-administered benefits.  
In that case,
the Court determined that VA had failed to demonstrate that a lack 
of such a pre-
adjudication notice was not prejudicial to the claimant.  See 38 
U.S.C.A § 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38
U.S.C.A. § 7261(a)], the Court shall take due account of the rule 
of prejudicial
error.").

In the case now before the Board, the documents meeting the VCAA's 
notice
requirements were provided both before and after the rating action 
on appeal.
However, the Board finds that any lack of pre-adjudication notice 
in this case
has not, in any manner, prejudiced the veteran.  As indicated 
above, the RO
issued the April 2003 SOC explaining what was needed to 
substantiate the claim,
within less than a month after the April 2003 rating decision on 
appeal; the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO
specifically notified the veteran of the VCAA duties to notify and 
assist in its February 2003 letters, and the veteran subsequently 
responded that he had received additional treatment at the VA 
Medical Center (VAMC) in Altoona, Pennsylvania, and at the 
Memorial Medical Center in Johnstown, Pennsylvania in January 
2003, and the veteran also submitted in April 2003 a letter from 
Michael Tatarko, M.D., private physician; the RO subsequently 
obtained the most recent available records from Altoona VAMC dated 
from July 2002 to March 2003, as well as a record of the veteran's 
January 2003 treatment at the Memorial Medical Center.  Following 
the RO's February 2003 letters, the veteran did not identify and 
additional medical treatment records that had not yet been 
obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication whatsoever that 
any
additional action is needed to comply with the duty to assist the 
veteran.  As
indicated below, the RO has obtained treatment records from 
Altoona VAMC up until March 2003, and from the Memorial Medical 
Center dated January 2003, and has arranged for the veteran to 
undergo VA examination in connection with the issue on appeal.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim, and has, in fact, submitted an 
April 2003 letter from Michael Tatarko, M.D., private physician.  
Significantly, neither the veteran nor his representative has 
identified any additional sources of medical evidence, to include 
from any private treatment providers, or otherwise identified any 
outstanding pertinent evidence that has not been obtained.  The 
Board also notes, in this respect, that in the April 2003 rating 
decision, the RO indicated that it had not received any copies of 
medical records from a treatment provider that the veteran had 
identified as Dr. Medina.  However, in his NOD later that month, 
the veteran informed the RO that Dr. Medina was a VA physician who 
practiced at Altoona VAMC, and the records of the veteran's 
treatment at Altoona VAMC-obtained in full through March 2003-
contained repeated references to such treatment from a Dr. Medina.  

Under these circumstances, the Board finds that all duties to 
notify and assist
have been met, and there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claim on 
appeal.

II. Background

In a February 2001 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for PTSD, 
effective November 18, 1999.  

In December 2001, the veteran filed a request for a rating in 
excess of 30 percent for his PTSD.

On VA examination in January 2002, the veteran reported an 
increase in the frequency of severity of PTSD symptoms to include 
anxiety, panic attacks, and sleep disturbances.  It was noted on 
mental status examination that the veteran was alert and oriented 
in all spheres, and cooperative during questioning by the 
examiner.  The veteran showed signs, however, of short and long 
term memory loss, and of word finding problems.  The veteran also 
displayed symptoms of panic attacks on a weekly basis, depression, 
frequent sleep impairment, hypervigilance, impairment of thought 
processes, flashback experiences associated with PTSD, suicidal 
ideation though no plans or intent, and irritability and outbursts 
of anger.  The veteran additionally had as symptoms social 
detachment and estrangement from others, with the exception of the 
veteran's good relationship with his spouse, and the veteran's 
appearance was somewhat disheveled.  The examiner provided a 
diagnosis of chronic PTSD, and assigned a Global Assessment of 
Functioning (GAF) of 51.  

In its July 2002 rating decision, the RO granted an increased 
rating of 50 percent for PTSD, effective December 18, 2001.  A 
July 2002 Conference Report between the veteran and a Decision 
Review Officer (DRO) from immediately prior to the July 2002 
rating decision documents an agreement between the veteran and the 
DRO, that the veteran would agree to withdraw a pending appeal of 
his earlier 30 percent rating, in return for the RO's grant of a 
50 percent rating.  A contemporaneous letter submitted by the 
veteran confirmed the withdrawal of his appeal, and his acceptance 
of the RO's grant of a 50 percent rating as a full disposition of 
his then-pending claim for an increased rating.

In January 2003 the veteran filed a new claim for an increased 
rating for PTSD.   

Medical records from the Altoona VAMC from the time of the 
veteran's January 2003 claim, as well as within the months 
preceding the veteran's claim, document the veteran's continuing 
symptoms of anxiety, panic attacks, and sleep disturbances, and 
ongoing psychological and psychiatric treatment for PTSD.  March 
2003 records of psychological counseling from a VA licensed social 
worker in particular, provide an assessment of prolonged PTSD with 
a GAF of 55, and records from July 2002 and October 2002 provide a 
similar assessment, with a GAF of 60.  Additionally, the October 
2002 record indicates that throughout his symptoms, the veteran 
underwent significant stress from his job, but did receive 
emotional support from his spouse. 
 
A January 2003 record from Memorial Medical Center, as well as an 
April 2003 letter from Michael Tatarko, M.D., private physician, 
are both negative for any mention of the veteran's PTSD or related 
symptoms. 

On VA examination in March 2003, the veteran indicated that he 
experienced anxiety, panic attacks, hypervigilance, and sleep 
disturbances, to include nightmares pertaining to his Vietnam 
experiences on average from four to five times per night.  
The veteran also stated that he was currently employed as a 
director of a county veterans services agency, a position that he 
had held for over six years, and that this job was a significant 
source of stress to him, in particular because he was often 
emotionally affected by the events reported by veterans concerning 
their experiences from during wartime.  The veteran further 
described a recent increase in irritability in social situations, 
in that he was more "edgy" and less tolerant of the behavior of 
others, and he complained of having difficulty in particular in 
"dealing with anyone" in his work environment.  The veteran stated 
that he felt "burnt out" with respect to his work.  

On examination, the veteran was alert, oriented in all spheres, 
well-groomed, and able to communicate effectively through 
responding to the examiner's questions and offering information 
with respect to his case.  The veteran's overall affect was 
stable, although it did suggest a high degree of anxiety as well 
as self-reported nervousness.  There was no evidence of delusions, 
hallucinations, or suicidal or homicidal ideations.  The veteran's 
thought processes were logical and goal directed, and the veteran 
also appeared to have good judgment and insight.  The March 2003 
examination report does not include any reference, however, to 
various symptoms discussed in the January 2002 examination report, 
particularly short and long term memory loss, word finding 
problems, depression, and flashbacks.  

The examiner diagnosed PTSD, as well as panic disorder without 
agoraphobia, and assigned a GAF of 45.  The examiner also 
expressed his belief that the veteran was "continuing to put his 
health at risk by continuing his work [at a county veterans 
services agency] working with veterans.  This is certainly a fact 
which he recognizes himself."

In an April 2003 decision, the RO denied a rating in excess of 50 
percent for PTSD.

III. Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessment of the 
severity of an already service-connected disability, the present 
level of disability is of primary concern when determining whether 
a higher evaluation is warranted.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's generalized anxiety disorder has been rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  Under that code, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.
Considering the record in light of the above-cited criteria, the 
Board finds that the Considering such evidence in light of the 
criteria noted above, criteria for a rating in excess of 50 
percent for PTSD have not been met.  

The medical evidence of record indicates that the veteran's PTSD 
is manifested, primarily, by anxiety, panic attacks, 
hypervigilance, sleep disturbance (to include nightmares on a 
consistent basis), and an increased irritability and intolerance 
of the behavior of others in social situations.  As further noted 
on VA examination in March 2003, the veteran's most recent VA 
examination, the veteran experiences a significant amount of 
stress and anxiety as a result of his employment as a director of 
a county veteran's services office, reports difficulty in "dealing 
with anyone" in this occupational environment, and feels "burnt 
out" in his occupation.  Also, the veteran's affect was stable, 
although indicative of a high degree of anxiety, and he was alert 
and oriented in all spheres.  The veteran's thoughts were logical, 
coherent, and directed, and there were no signs of delusions, 
hallucinations, or suicidal or homicidal ideations.  Additionally, 
there was no indication of various symptoms previously noted on VA 
examination in January 2002, specifically of memory loss, word 
finding problems, depression, or flashbacks, and the March 2003 
examiner's findings furthermore directly contradict other findings 
from the January 2002 examination that the veteran showed 
impairment of thought processes, and suicidal ideation.  

Considering such evidence in light of the criteria noted above, 
the Board finds that the veteran's symptoms are indicative of 
occupational and social impairment with no more than reduced 
reliability and productivity, consistent with the criteria for the 
currently assigned  50 percent evaluation.  However, the symptoms 
associated with the veteran's PTSD do not meet the criteria for at 
least the next higher, 70 percent, evaluation.  

As noted above, a 70 percent rating is warranted for occupational 
and social impairment with deficiencies in most areas, due to 
certain symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the veteran's disability.  The 
veteran has not been found to have suicidal ideation, obsessional 
rituals, impaired speech, or near continuous panic or depression 
that affects his ability to function independently; nor has he 
been shown to experience other symptoms characteristic of the 70 
percent rating.  The extent and severity of the anxiety, sleep 
disturbances, hypervigilance, and other symptoms suffered by the 
veteran are more characteristic of the criteria for the 50 percent 
rating.  Hence, the Board finds that the veteran's symptoms more 
closely approximate the criteria for a 50 percent rating. 

The Board also emphasizes that, given the actual psychiatric 
symptoms shown, the GAFs assigned by the April 2003 VA examiner, 
and as reflected in VA treatment reports, do not provide a basis 
for an assignment of a higher evaluation in this case.  According 
to the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  

There is no question that the GAF score and the interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF scores assigned in a case, like an examiner's assessment of 
the severity of a condition, are not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
 
In this case, the veteran was assigned a GAF score of 45 on VA 
examination in April 2003, and GAF scores ranging from 55 to 60 as 
reflected in VA treatment reports.  According to the DSM-IV, a GAF 
score between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social occupational 
or social functioning.

While the April 2003 VA examiner assigned a GAF of 45, there is no 
evidence of any of the type of symptoms (such as suicidal 
ideation, obsessional rituals, or shoplifting) that, per the DSM-
IV, are indicative of such a score.  Similarly, the evidence does 
not show that the veteran has serious impairment in social or 
occupational functioning.  The veteran does not have many friends, 
but is still involved with his family.  Also, as indicated above, 
the veteran remains employed at the position he had held for over 
six years as a director of a county veteran's service office, and 
although he has apparently experienced significant stress as a 
result of this job position, presents no signs of inability to 
carry out work-related duties.  
 
In short, the veteran's actual psychiatric symptoms shown are 
indicative of the 50 percent, but no higher evaluation.  Thus, the 
Board finds no basis for assignment of a rating in excess of 50 
percent for PTSD.

For all the foregoing reasons, the claim for a rating in excess of 
50 for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  See                 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

 
ORDER

A rating in excess of 50 percent for PTSD is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2





